  Case 5:20-cv-00591-RGK-KK Document 28 Filed 09/11/20 Page 1 of 1 Page ID #:256


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          5:20-cv-00591-RGK-KK                                       Date     September 11, 2020
 Title             Pedro Hernandez v. New Balance Athletics, Inc. et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                         N/A
                 Deputy Clerk                         Court Reporter / Recorder                Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



      The Court has reviewed the Declaration of Kristen B. Brown filed on September 11,
2020 [27]. Defendant New Balance Athletics, Inc. shall show cause in writing, on or before
September 15, 2020, why the Answer filed on September 8, 2020 should not be stricken as
untimely.
         IT IS SO ORDERED.

                                                                                                 :

                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
